Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered February 2, 1998, convicting him of assault in the first degree, assault in the second degree, assault in the third degree, criminal possession of a weapon in the fourth degree, and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is modified, on the law, by reversing the conviction for endangering the welfare of a child under the fifth count of the indictment, vacating the sentence imposed thereon, and dismissing that count; as so modified, the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally insufficient to establish the defendant’s guilt beyond a reasonable doubt to support the conviction of endangering the welfare of a child.
The defendant’s remaining contentions are either unpre-served for appellate review or without merit. Ritter, J. P., Thompson, Feuerstein and Smith, JJ., concur.